ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Susan R. Anderson committed professional misconduct, namely, failure to act with diligence, failure to communicate with clients, failure to promptly provide clients with billing statements, failure to promptly provide a client with the unearned portion of her retainer, failure to promptly provide a client with her file upon termination of *797the representation, failure to deposit client funds into trust on numerous occasions, and failure to cooperate with disciplinary investigations, in violation of Minn. R. Prof. Conduct 1.8, 1.4(a), 1.15(a), 1.15(c)(8) and (4), 1.16(d), and 8.1(b), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). This court previously suspended respondent for similar misconduct, and some of the misconduct alleged in the current petition occurred after respondent was previously suspended.
Respondent did not respond to the petition. On July 19, 2013, the Director moved for summary relief pursuant to Rule 13(b), RLPR. On August 6, 2013, this court issued an order deeming the allegations in the petition admitted. See Rule 13(b), RLPR. The parties were invited to submit briefs on the appropriate discipline to be imposed; however, only the Director filed a brief on the issue of the appropriate discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Susan R. Anderson is indefinitely suspended from the practice of law, effective immediately, with no right to petition for reinstatement for a minimum of 2 years from the date of the filing of this order. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. As a condition of seeking reinstatement, respondent must establish that she provided the client who was the subject of the previous disciplinary petition with an accounting of all client funds and returned to that client all client funds, as well as any unearned portion of her retainer, as required by Minn. R. Prof. Conduct 1.15(b), (c)(3), and (c)(4), as ordered by this court on February 21, 2012. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/-
Alan C. Page Associate Justice